—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered February 6, 1995, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized requests to dismiss the indictment were not sufficiently specific to preserve for appellate review his present challenges to the sufficiency of the identification evidence (see, People v Jackson, 211 AD2d 686). In any event, viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s identity as the perpetrator of the crime beyond a reasonable doubt. The surviving victim testified that he observed the defendant at close range, in a brightly illuminated hallway, before and during the shooting and identified him in court (see, People v Jackson, supra). Moreover, upon the exercise of our factual review power we are satisfied that the verdict of guilt is not against the weight of the evidence (see, People v Batten, 141 AD2d 746).
The defendant’s other contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Thompson and Sullivan, JJ., concur.